DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 08 August 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 17-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 17/231,561 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a razor blade of a substrate with a tip region, blade body having first and second outer sides opposite a split line converging at a tip with a first coating on said first outer side, a second coating on the second outer side where the first and second coatings are substantially different where at least one comprises a plurality of layers.  This is patentably indistinct of claim 1 of the ‘561 application which recites a razor blade of a substrate with a tip region, blade body having first and second outer sides opposite a split line converging at a tip with a first coating on said first outer side, a second coating on the second outer side where the first and second coatings are substantially different.  As such, the instant claims and those of the ‘561 application overlap in scope and are not patentably indistinct from one another.
Instant claim 6 recites a same material overlapping claim 3 of the ‘561.  Instant claim 7 recites materials overlapping claim 3 of the ‘561 application.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Skrobis et al. (US 2017/0341250) in view of Scheinfeld (US 2008/0086888).
Considering claim 1, Skrobis teaches a razor blade with a substrate and a cutting edge (abstract).  The substrate comprises steel and has a wedge-shaped sharpened edge with facets (14) and (16) on either side (i.e. a tip portion with first and second outer sides disposed opposite a split line converging at a tip) (Paragraph 18; Figure 1 – reproduced below).  Figure 4 depicts where both of the facets are coated with an interlayer, a hard coating layer, an overcoat layer, and an outer layer (Paragraph 39) (i.e. multilayered coatings) extending from the tip away toward the base.  The outer layer may be a polymer layer (Paragraph 43) However, Skrobis does not teach where the coatings are substantially different.

    PNG
    media_image1.png
    668
    625
    media_image1.png
    Greyscale

In a related field of endeavor, Scheinfeld teaches razor blades with first and second edges where at least one is configured as a cutting edge (abstract).  The base may be stainless, steel, etc. coated with one or more hard layers (Paragraphs 32-33).  A further polymer layer is disclosed of a primary layer and a secondary layer (Paragraph 43; Figure 2b – reproduced below).  The secondary layer is configured to release a bioactive agent (Paragraph 45) which prevent and mitigate aggravation caused by shaving (Paragraph 61) and the secondary layer can be formed on only a single major surface or on both major surfaces (Paragraph 58).

    PNG
    media_image2.png
    206
    581
    media_image2.png
    Greyscale

As both Skrobis and Scheinfeld teach coated razor blades they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Skrobis and to include the single-side coated secondary polymer layer taught by Scheinfeld as this is known to prevent and mitigate aggravation caused by shaving and one would have had a reasonable expectation of success.  Further, this combination results in a “substantially different” coating similar to that which is claimed.
Considering claims 2-3, as disclosed above, the combination of Skrobis and Scheinfeld teaches where the number of coatings between the first and second sides is different and where one side has less than the other.
Considering claim 4, Scheinfeld teaches where the second polymer layer may be discontinuously coated on the surface (Paragraph 44) and this is considered to teach where the first and second sides comprise the same number of layers where the secondary polymer layer is not included.
Considering claim 5, Skrobis teaches where the coating comprises multilayer coatings on both the first and second sides (Paragraph 39).
Considering claim 6, Skrobis teaches where the interlayer may comprise the same materials on both sides (Paragraph 40).
Considering claim 7, Skrobis teaches where the hard coating layer comprises DLC, etc. (Paragraph 41).
Considering claim 8, Skrobis teaches where the first interlayer comprises Nb (Paragraph 39), the second hard layer comprises DLC, CrN, NbN, etc. (Paragraph 41), and the overcoat layer comprises Cr, etc. (Paragraph 42).  Further, Scheinfeld teaches where there may be one or more hard layers of DLC, nitrides, etc. on the razor blade (Paragraph 32).  Therefore, this is considered to render obvious the instantly claimed layer configuration as no particular configuration/contact is recited and a plurality of hard layers of DLC, NbN, etc. is within the scope of one of ordinary skill in the art.  See MPEP 2111.01.
Considering claim 9, in addition to the materials outlined in claim 8 above Skrobis teaches where the first interlayer comprises Cr, Pt, and alloys thereof and this is considered to render obvious the instantly claimed configuration.
Considering claims 10-11, Scheinfeld teaches where the primary and secondary polymer layers extend from the tip region toward the base (Paragraph 43 and Figure 2b above) and where the secondary layer need not cover the entire surface of the blade (Paragraph 44) and Figure 3 depicts where the secondary layer may be patterned such that sections necessary extend less than the primary layer.
Considering claim 12, Skrobis teaches where the tip portion comprises first and second flanks converging at the tip (Figure 3) and each comprising plural facets (Paragraph 32).  Further, Skrobis teaches where these facets are coated (Claim 13).

Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to claims 13-16 is that of Skrobis and Scheinfeld as outlined above.  Skrobis combined with Scheinfeld do not teach where the second coating comprises third and fourth layers with the corresponds difference between the third and fourth distance combined with the other features of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784